Citation Nr: 0800970	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO. 04-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for rheumatoid 
arthritis.

2. Entitlement to service connection for bilateral shoulder 
disability.

3. Entitlement to service connection for bilateral wrist 
disability.

4. Entitlement to service connection for right hip 
disability.

5. Entitlement to service connection for disability of the 
toes of both feet.

6. Entitlement to service connection for neck disability.

7. Entitlement to service connection for back disability.

8. Entitlement to service connection for gastrointestinal 
disability, claimed as an ulcerative stomach and ulcerative 
colitis.

9. Entitlement to service connection for a disorder of the 
rectum.

10. Entitlement to service connection for disability of the 
central nervous system.

11. Entitlement to service connection for disability 
manifested by facial numbness.

12. Entitlement service connection for psychiatric disability 
(other than post-traumatic stress disorder (PTSD)), 
manifested by sleep impairment.

13. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran had active honorable service from November 1971 
to March 5, 1987.

The veteran also had service from March 6, 1987 through June 
23, 1995. However, in a July 2003 administrative decision, 
the RO found such service to be under dishonorable 
conditions. Therefore, the RO concluded that the veteran was 
barred from receiving benefits based on that period of active 
duty. 38 U.S.C.A. §§ 101(2), 5303(a) (West 2002); 38 C.F.R. 
§§ 3.312(c), 3.360(b) (2007).

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Therefore, that 
decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007). 

This issues on the title page came to the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions in 
September 2003 and July 2005.

In September 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.

After reviewing the record, the Board finds that further 
development of the record is warranted with respect to the 
issues of entitlement to service connection for back 
disability and entitlement to service connection for 
gastrointestinal disability. The Board also finds potential 
issues of entitlement to service connection for disability 
manifested by facial numbness and for PTSD. Those issues and 
potential issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the veteran notified the Board that 
he wished to withdraw the issue of entitlement to service 
connection for rheumatoid arthritis. 

2. A disability in either shoulder was not demonstrated 
during the veteran's period of active honorable service, and 
it has not been demonstrated since he was released from that 
period of service.

3. The veteran did not have disability in either wrist during 
his active honorable service, and the preponderance of the 
competent evidence of record is negative for current 
disability in either wrist.

4. Right hip disability, diagnosed as degenerative joint 
disease, was first manifested many years after the veteran's 
active honorable service, and there is no competent evidence 
of record that it is in anyway related to that period of 
service.

5. Disability of the right great toe was not established in 
or as a result of the veteran's period of active honorable 
service.

6. Disability of the veteran's left great toe, diagnosed 
primarily as a bunion and degenerative joint disease, was 
first manifested many years after the veteran's period of 
active honorable service and there is no competent evidence 
of record that it is in any way related to that period of 
service.

7. Chronic neck disability, diagnosed as a possible old 
fracture of C2 and a disc problem at C4-5, was first 
manifested many years after the veteran's period of active 
honorable service, and there is no competent evidence of 
record that it is in any way related thereto.

8. Disability manifested by inflammation of the rectum is not 
currently demonstrated.

9. Disability of the central nervous system was not 
manifested during or after the veteran's period of active 
honorable service.

10. Chronic identifiable psychiatric disability (other than 
PTSD), manifested by sleep impairment and variously diagnosed 
as paranoid schizophrenia; schizoaffective disorder; 
dementia, not otherwise specified; delusional disorder, 
unspecified type; and anxiety disorder, not otherwise 
specified, was first manifested many years after the 
veteran's period of active honorable service, and there are 
no findings that it is in any way related to such service.


CONCLUSIONS OF LAW

1. The issue of entitlement to service connection for 
rheumatoid arthritis is no longer pending appellate review, 
due to withdrawal of the Substantive Appeal. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2. The claimed bilateral shoulder disability is not the 
result of disease or injury incurred in or aggravated by the 
veteran's active honorable service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3. The claimed bilateral wrist disability is not the result 
of disease or injury incurred in or aggravated by the 
veteran's active honorable service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

4. Right hip disability is not the result of disease or 
injury incurred in or aggravated by the veteran's active 
honorable service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

5. The claimed disability of the right great toe was not 
incurred or aggravated by the veteran's active honorable 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

6. Disability of the left great toe is not the result of 
disease or injury incurred in or aggravated by the veteran's 
active honorable service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303(2007).

7. Neck disability is not the result of disease or injury 
incurred in or aggravated by the veteran's period of active 
honorable service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

8. The claimed disability manifested by inflammation of the 
rectum is not the result of disease or injury incurred in or 
aggravated by the veteran's active honorable service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2007).

9. The claimed disability of the central nervous system is 
not the result of disease or injury incurred in or aggravated 
by the veteran's active honorable service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2007).

10. Psychiatric disability (other than PTSD), manifested by 
sleep impairment and variously diagnosed as paranoid 
schizophrenia; schizoaffective disorder; dementia, not 
otherwise specified; delusional disorder, unspecified type; 
and anxiety disorder, not otherwise specified, is not the 
result of disease or injury incurred in or aggravated by the 
veteran's active honorable service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rheumatoid Arthritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
veteran or by his authorized representative. 38 C.F.R. 
§ 20.204. 

During his hearing before the undersigned Veterans Law Judge, 
the veteran requested that the issue of service connection 
for rheumatoid arthritis be withdrawn from the appeal. Hence, 
with respect to that issue, there remain no allegations of 
errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
that issue, and it is dismissed.


Issues Other than Rheumatoid Arthritis

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for bilateral shoulder disability; bilateral wrist 
disability; right hip disability; disability of the toes of 
both feet; neck disability; a sleep disorder; a disorder of 
the rectum; disability of the central nervous system; and 
psychiatric disability other than PTSD. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In May 2002, the RO provided timely notice to the veteran 
regarding the information and evidence needed to substantiate 
his claims for service connection for right hip disability, 
psychiatric disability, other than PTSD; and disability of 
the toes. In so doing, the RO specified the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claims.

In October 2002, the veteran acknowledged the information and 
evidence needed to substantiate his claims, as well as his 
responsibilities in supplying such information.

In March 2004, the RO notified the veteran of the information 
and evidence necessary to assist him the development of his 
claims for service connection for the following disabilities: 
bilateral shoulder disability; bilateral wrist disability; 
neck disability; a disorder of the rectum; and disability of 
the central nervous system. However, that notice was not 
timely, as it was sent to the veteran after the initial 
denial of service connection in July 2003. Similarly, VA 
failed to notify the veteran of the method it used to 
establish an assigned rating and effective date of that 
rating prior to the initial denial of service connection for 
any of the claimed disabilities. However, the lack of timely 
notice did not result in prejudice to the veteran.

Not only did the foregoing notices provide the requisite 
information, the veteran and his representative submitted 
additional evidence and argument with respect to his claims. 
Those submissions were then considered in RO decisions in 
November 2005 and February 2007, and the veteran was duly 
notified by the RO. Given these matters of record, the 
veteran has had a meaningful opportunity to participate in 
the development of the claim. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In March 2006, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
service connection for bilateral shoulder disability; 
bilateral wrist disability; right hip disability; disability 
of the toes of both feet; neck disability; a disorder of the 
rectum; disability of the central nervous system; and 
psychiatric disability other than PTSD. 

All relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claims. As such, the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate any of the foregoing claims. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims for service connection for bilateral shoulder 
disability; bilateral wrist disability; right hip disability; 
disability of the toes of both feet; neck disability; a 
disorder of the rectum; disability of the central nervous 
system; and psychiatric disability other than PTSD. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). Accordingly, the Board will 
proceed to the merits of those issues. 

The Merits of the Claims:

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence. 
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 C.F.R. § 
3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

For certain disabilities, such as arthritis (degenerative 
joint disease), organic disease of the nervous system, and 
psychoses, service connection may be presumed when such 
disabilities are shown to a degree of 10 percent or more 
within one year of the veteran's discharge from service. 
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this 
case, however, the year after the veteran's separation from 
active honorable service was found to be dishonorable. Thus, 
he would not be eligible for compensation for disabilities 
incurred during that period. Accordingly, the law and 
regulations governing presumptive service connection are, 
effectively, moot.


The Shoulders, Wrists, Neck, and Right Hip

During his hearing in September 2007, the veteran testified 
that that the disabilities of his shoulders, wrists, neck, 
and right hip were the result of injuries sustained in 
service while moving ground support equipment and while 
loading and unloading trucks and aircraft. 

The veteran's service medical records are negative for any 
complaints or clinical findings of injuries in service while 
moving ground support equipment. The competent evidence of 
record is also negative for any findings that the veteran has 
disability of the shoulders, wrists, neck, or right hip as a 
result of service. Accordingly, service connection for each 
of those disabilities is denied. 

The evidence dated during and after service is negative for 
any complaints or clinical findings of disability in either 
shoulder or either wrist. 

During a February 2005 VA appointment to refill his 
medication, it was noted that the veteran had a history of 
osteoarthritis in each wrist. However, the competent evidence 
of record fails to confirm that diagnosis. 

The service medical records reflect that in February 1972, 
the veteran reported neck pain in association with a cold. 
Otherwise, the service medical records are negative for any 
complaints or clinical findings regarding his neck, apart 
from the instance of the common cold. Evidence dated since 
service is similarly negative. 

The veteran's service medical records also show and in April 
1978, he reported right flank pain in association with 
lumbosacral strain. However, they are negative for any 
complaints or clinical findings of chronic, identifiable 
right hip disability. Such disability, diagnosed primarily as 
degenerative joint disease, was not manifested until 2002. 
Although the veteran now has severe degenerative joint 
disease in his right hip, there is no competent evidence of 
record that it is in any way related to service. 

The veteran's service medical records indicate no chronic 
disability of the shoulders, neck, wrists or right hip. Of 
particular significance, the veteran underwent comprehensive 
service medical examinations in November 1975 and October 
1987 - the latter being approximately seven months after the 
termination of his period of active honorable service, and 
therefore the most probative as to the veteran's physical 
condition during the relevant period. On both occasions, 
there were recorded no orthopedic complaints, symptoms or 
diagnoses and the veteran's neck, upper and lower extremities 
were all clinically evaluated as normal. The veteran's PULHES 
profile on these occasions was: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

For the relevant period (i.e., that excluding the veteran's 
non-qualifying period of service), these records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness; are akin to statements of 
diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also  LILLY'S: AN INTRODUCTION TO 
THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Absent chronic identifiable disability of either shoulder or 
wrist or of the neck in or after service or any competent 
evidence of a nexus between the current right hip disability 
and service, the veteran cannot meet the criteria for service 
connection for any of those disorders. Therefore, service 
connection is not warranted.


The Toes of Both Feet

The veteran has raised no specific contentions as to the 
cause of the disorder of the toes on both of his feet; and 
his service medical records are completely negative in that 
regard. See supra., regarding service medical examinations 
and PULHES profile dated November 1975 and October 1987. The 
veteran's medical records dated since service are also 
negative for disability of the toes on the right foot.

Disability of the left great toe, diagnosed primarily as a 
bunion and degenerative joint disease, was first manifested 
on X-rays taken by VA in September 2003. That was many years 
after the veteran's separation from his period of active 
honorable service, and there is no competent evidence that it 
is in any way related thereto.

Absent competent evidence of right great toe disability in or 
after service or evidence of a nexus between service and the 
veteran's current disability of the left great toe, the 
veteran cannot meet the criteria for service connection. 
Accordingly, service connection is not warranted for either 
of those disabilities.


Disorder of the Rectum

During his hearing in September 2007, the veteran testified 
that his claimed disorder of the rectum was associated with 
hemorrhoids. He stated that he had received medication for 
hemorrhoids in service as early as the mid-1970's. Therefore, 
he maintained that service connection for a disorder of the 
rectum was warranted.

Despite the veteran's testimony, the competent evidence of 
record is negative for any findings of a disorder of the 
rectum, including hemorrhoids, in service. See supra., 
regarding service medical examinations and PULHES profile 
dated November 1975 and October 1987. Although more recent 
records suggest the presence of hemorrhoids, there is no 
competent evidence that such disability is in any way related 
to service. Accordingly, service connection is denied. 

The veteran entered service without any complaints or 
clinical findings of a disorder of the rectum. However, on 
many occasions during service, he complained of 
gastrointestinal distress and constipation; and in April 
1973, he reported occasional rectal pain. Although a June 
1973 consultation with the Proctology Service led to a 
diagnosis of proctitis versus an iatrogenic disorder, chronic 
identifiable disability of the rectum was not established. 
The service medical records were negative for any further 
complaints of rectal pain until May 1984. Again, however, 
there were no objective findings to account for the veteran's 
complaints of rectal pain or any competent evidence that such 
complaints were part of a larger disease process. In this 
regard, an upper gastrointestinal series was normal. 

Since the veteran's release from active honorable service, a 
colonoscopy (June 2003) revealed the presence of a small 
hemorrhoid. Although there were no findings of a chronic, 
associated disease process, the veteran underwent two VA 
examinations in October 2005 to determine the nature and 
extent of any gastrointestinal disability found to be 
present. The examiner noted, specifically, that there was no 
inflammation of the veteran's rectum or any associated 
disability. 

Essentially, the veteran complains of pain with no 
identifiable cause detected by competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). Absent 
competent evidence of chronic identifiable pathology 
associated with the veteran's isolated complaints of rectal 
pain in service, service connection is not warranted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).


Disability of the Central Nervous System

During his September 2007 hearing, the veteran testified that 
his gastrointestinal problems in service were due, at least 
in part, to an underlying disorder of the central nervous 
system. 

The veteran's service medical records as well as those 
compiled after his release from his active honorable service 
are completely negative for any complaints or clinical 
findings of a disorder of the central nervous system. See 
supra., regarding service medical examinations and PULHES 
profile dated November 1975 and October 1987. Absent such 
evidence, service connection must be denied.


Psychiatric Disability, including a Sleep Disorder

During his hearing in September 2007, the veteran testified 
that he began to experience problems with nervousness prior 
to dental work in service. He stated that such problems 
worsened when he went to Vietnam in 1972. He also stated that 
his nervousness caused difficulty sleeping and that he had 
continued to have problems with nervousness and sleep 
impairment after his separation from service. Therefore, he 
maintained that service connection was warranted. 

Although the veteran currently has a psychiatric disability, 
there is no competent medical evidence of record that it is 
in any way related to service. Accordingly, service 
connection is denied.

During service in April 1973 and May 1984, the veteran 
complained of difficulty sleeping. There were no findings, 
however, of an organic sleep disorder, nor were there any 
findings that the veteran's sleep problems were associated 
with psychiatric disability. 

The veteran's service medical records show isolated 
complaints associated with nervousness or psychiatric 
problems. In September 1973, he was treated for a one week 
history of headaches in association with anxiety; and, in 
April 1974, he was treated for gastrointestinal complaints, 
however these were associated with marital problems. 
Otherwise, the medical records from his period of active 
honorable service are negative for any complaints or clinical 
findings of psychiatric disability of any kind. See supra., 
regarding service medical examinations and PULHES profile 
dated November 1975 and October 1987.

Chronic identifiable sleep problems and psychiatric 
disability were not manifested until the early to mid-2000's. 
The veteran reportedly had insomnia, and VA psychological 
testing and psychiatric consultations revealed various 
psychiatric diagnoses, including paranoid schizophrenia; 
schizoaffective disorder; dementia, not otherwise specified; 
delusional disorder, unspecified type; and anxiety disorder, 
not otherwise specified. Despite those diagnoses, there were 
no findings that any of those disabilities were in any way 
related to service. 

Absent evidence of chronic identifiable sleep problems or 
psychiatric disability in service or the requisite nexus of a 
relationship between the current insomnia or psychiatric 
diagnoses and service, the veteran cannot meet the criteria 
for service connection. Accordingly service connection for 
psychiatric disability, including sleep impairment, is 
denied. 


ORDER

With respect to the issue of service connection for 
rheumatoid arthritis, the appeal is dismissed.

Service connection for disability in either shoulder is 
denied.

Service connection for disability in either wrist is denied.

Service connection for right hip disability is denied.

Service connection for disability of the toes of either foot 
is denied.

Service connection for neck disability is denied.

Service connection for a disorder of the rectum is denied.

Service connection for disability of the central nervous 
system is denied.

Service connection for psychiatric disability, including a 
sleep disorder, is denied. 






REMAND

The veteran's also seeks entitlement to service connection 
for back disability. 
During service from May 1971 to June 1984, the veteran was 
treated on several occasions for complaints of low back pain. 
The various diagnoses, such as those in April 1978 and June 
1984, included lumbosacral strain.

More recent evidence shows that the veteran continues to have 
low back pain, and in October 2002, an MRI revealed a small 
central disc abnormality at L4-5. 

To date, the veteran has not had a VA orthopedic examination 
to determine whether there is a nexus between the veteran's 
back problems in service and those noted since his release 
from active duty.

The veteran also seeks service connection for 
gastrointestinal disability, including an ulcerative stomach 
and ulcerative colitis. During the veteran's active honorable 
service, the veteran was seen on many occasions for 
complaints of abdominal pain and swelling, constipation, and 
aerophagia. The primary diagnoses were gastroenteritis and 
irritable bowel syndrome. 

After his release from active duty, the veteran continued to 
complain of abdominal distress. Therefore, in October 2005, 
he underwent VA examinations to determine, specifically, 
whether his gastrointestinal problems in service were early 
manifestations of any current digestive or intestinal 
problems. Following the requested examinations, the diagnoses 
were gastroesophageal reflux disease and chronic 
constipation. 

Constipation is a symptom of an underlying disability rather 
than a disability itself. However, the examiner did not 
identify the underlying disability or whether that disability 
was related to the veteran's period of active honorable 
service. Moreover, he did not render an opinion as to whether 
the veteran's gastroesophageal reflux disease was related to 
the veteran's gastrointestinal/digestive complaints in 
service. 

Finally, the veteran seeks service connection for disability 
manifested by facial numbness and for PTSD. By a rating 
action in July 2005, the RO denied those claims. 

In a statement, received by VA in May 2006, the veteran 
effectively disagreed with those decisions. Construed in a 
light most favorable to the veteran, that statement 
constituted a timely Notice of Disagreement with the RO's 
July 2005 decision. Under such circumstances, the Board is 
required to remand those potential issues to the RO for 
issuance of a Statement of the Case (SOC). See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

In light of the foregoing, additional development of the 
record is warranted with respect to the veteran's claims of 
service connection for back disability and gastrointestinal 
disability and for potential claims of service connection for 
PTSD and facial numbness. Accordingly, the case is REMANDED 
for the following actions: 

1. Issue a Statement of the Case 
concerning the claims of service 
connection for disability manifested by 
facial numbness and for PTSD. 

If, and only if, the veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issues 
should those issues be returned to the 
Board for appellate review. See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 202 (2007). 

2. Notify the veteran of VA's duties to 
assist him in the development of his 
claims of service connection for back 
disability and for gastrointestinal 
disability. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

If the veteran perfects his appeal with 
respect to the potential claims of 
service connection for PTSD and 
disability manifested by facial numbness, 
also notify him of VA's duties to assist 
him in the development of those claims. 
Id.

3. Return the reports of the October 2005 
VA examinations to the examiner who 
performed those examinations. Request 
that he render a diagnosis of the 
underlying disability associated with the 
veteran's chronic constipation. Then 
request that the examiner render an 
opinion as to whether or not that 
disability was caused or aggravated by 
his gastrointestinal problems in service. 

Also request that the examiner render an 
opinion as to whether the veteran's 
gastroesophageal reflux disease was 
caused or aggravated by his 
gastrointestinal problems in service. 

The examiner must state the medical basis 
or bases for all opinions. If the 
examiner is unable to do so without 
resort to speculation, he or she should 
so state. 

4. If the examiner who performed the 
October 2005 VA examinations is 
unavailable, schedule the veteran for a 
gastrointestinal examination to determine 
the nature and etiology of any 
gastrointestinal/digestive disability 
found to be present. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of those 
materials in any report generated as a 
result of this remand.

If gastrointestinal/digestive disability 
is diagnosed, the examiner must identify 
and explain the elements supporting the 
diagnosis. 

The examiner must render an opinion as to 
whether or not the veteran's current 
gastrointestinal/digestive disability was 
first manifested by his 
gastrointestinal/digestive problems in 
service. 

The examiner must state the medical basis 
or bases for the opinion. If the examiner 
is unable to so state without resort to 
speculation, he or she should so state. 

5. Schedule the veteran for orthopedic 
and neurologic examinations to determine 
the nature, etiology, and extent of any 
back disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder and a copy of this 
remand must be made available to each 
examiner for review in conjunction with 
their respective examinations, and each 
examiner must acknowledge receipt and 
review of those materials in any report 
generated as a result of this remand.

If back disability is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis. 

The examiner must render an opinion as to 
whether or not the veteran's current back 
disability was caused or aggravated by 
his back problems in service, including, 
but not limited to, his lumbosacral 
strain in April 1978 and June 1984. 

The examiner must state the medical basis 
or bases for the opinion. If the examiner 
is unable to do so without resort to 
speculation, he or she should so state. 

6. When the actions requested in parts 1, 
2, 3, 4, and 5 have been completed, 
undertake any other necessary 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for back disability 
and for gastrointestinal disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


